Case 1:19-cv-00874-RBJ-MEH Document 270 Filed 10/17/20 USDC Colorado Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

    WARNER RECORDS INC. (f/k/a/
    Warner Bros. Records, Inc.), et al.,

                            Plaintiffs,
                                                Case No. 19-cv-00874-RBJ-MEH
                     v.

    CHARTER COMMUNICATIONS,
    INC.,

                            Defendant.

     DEFENDANT CHARTER COMMUNICATIONS, INC.’S MOTION TO RESTRICT
    CERTAIN EXHIBITS FILED IN CONNECTION WITH ITS MOTION TO COMPEL
                       PRODUCTION OF DOCUMENTS

             Pursuant to Local Rule 7.2, Defendant Charter Communications Inc., submits this Motion

   to Restrict Exhibit 4 and Exhibit 5 to the Declaration of Andrew Schapiro filed in connection with

   Charter’s Motion to Compel Production of Documents (Dkt. No. 266), and states as follows:

             1.     Certification Pursuant to D. Colo. L. Civ. R 7.1: Counsel for Defendant has

   conferred with counsel for Plaintiffs via email regarding this Motion. Plaintiffs consent to the

   relief requested in this Motion.

             2.     Charter’s Motion to Compel (Dkt. No 266) contains 13 exhibits designated “Exhibit

   1” through “Exhibit 13”. This Motion requests that two of those exhibits, Exhibits 4 and 5, be

   designated as “Restricted Documents, Level 1” and that access be restricted to the Parties and the

   Court.

             3.     Charter’s Motion to Compel describes the content of Exhibit No. 4. Dkt. No. 266

   at 4-5.
Case 1:19-cv-00874-RBJ-MEH Document 270 Filed 10/17/20 USDC Colorado Page 2 of 5




          4.      Charter is party to a Protective Order governing this matter. The Protective Order

   permits parties to mark documents “CONFIDENTIAL” information that the producing party in

   good faith believes is non-public, sensitive, or confidential information. Dkt. No. 63 ¶ 2.

   Confidential information includes, but is not limited to, confidential technical, sales, marketing,

   financial, or other commercially sensitive information. Id. The Protective Order further permits

   parties to mark documents “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

   information that is particularly sensitive information that the producing party believes in good faith

   cannot be disclosed without creating a substantial risk of harm to the producing party.

          5.      The Protective Order further provides that, absent permission of the designating

   party, when filing documents designated confidential with the Court, “the filing party shall file the

   document (or a portion of the document) as a restricted document pursuant to and consistent with

   Local Civil Rule 7.2 and the Presiding Judge’s Practice Standards.” Dkt. No. 63 ¶ 15.

          6.      Exhibit 4 to the Schapiro Declaration contains information concerning the

   antipiracy program of Plaintiffs’ agent, the Recording Industry Association of America, and its

   relationship with MarkMonitor. Plaintiffs designated Exhibit 4 to the Schapiro Declaration as

   HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, meaning Plaintiffs have represented

   that they have a good faith belief that it contains particularly sensitive business information.1 By

   doing so, Plaintiffs have taken the position that disclosure of Exhibit 4 could cause competitive

   harm to Plaintiffs and MarkMonitor, and thus it is implied that Plaintiffs contend that the risk of



          1
              Charter has no knowledge of the veracity of Plaintiffs’ representations, and thus does
   not take a position here regarding the appropriateness of Plaintiffs’ confidentiality designations.
   Charter submits this Motion in accordance with its obligations under the Protective Order in this
   case. Dkt. No. 63 ¶ 15.

                                                     1
Case 1:19-cv-00874-RBJ-MEH Document 270 Filed 10/17/20 USDC Colorado Page 3 of 5




   harm to Plaintiffs and MarkMonitor outweighs the need to make this information available to the

   public.

             7.     Exhibit 5 to the Schapiro Declaration is Plaintiffs’ privilege log, which contains

   descriptions of Plaintiffs’ allegedly confidential communications with counsel.            Plaintiffs

   designated Exhibit 5 to the Schapiro Declaration as CONFIDENTIAL, meaning Plaintiffs

   represent that they have a good faith belief that it contains non-public, sensitive, or confidential

   information. By doing so, Plaintiffs have taken the position that disclosure of Exhibit 5 could

   cause harm to Plaintiffs.

             8.     Charter seeks a Level 1 restriction, the least secretive level. Other methods of

   protecting confidential information are not sufficient because Plaintiffs’ designations indicate that

   the two documents at issue contain substantially confidential information, meaning that redaction

   would leave the documents redacted in their entirety or nearly in their entirety.



             WHEREFORE, Charter respectfully requests an Order of the Court limiting the access to

   Exhibits 4 and 5 to the Schapiro Declaration and Charter’s unredacted Motion to Compel as

   Level 1 Restricted Documents.




                                                    2
Case 1:19-cv-00874-RBJ-MEH Document 270 Filed 10/17/20 USDC Colorado Page 4 of 5




   Dated: October 17, 2020              Respectfully submitted,

    Jennifer A. Golinveaux              /s/_Andrew H. Schapiro_______
    WINSTON & STRAWN LLP                Andrew H. Schapiro
    101 California Street, 35th Floor   Allison Huebert
    San Francisco, CA 94111-5840        QUINN EMANUEL URQUHART &
    (415) 591-1506 (telephone)          SULLIVAN, LLP
    (415) 591-1400 (facsimile)          191 N. Wacker Drive, Suite 2700
    E-mail: jgolinveaux@winston.com     Chicago, IL 60606
                                        (312) 705-7400 (telephone)
    Michael S. Elkin                    (312) 705-7401 (facsimile)
    Thomas Patrick Lane                 E-mail: andrewschapiro@quinnemanuel.com
    Seth E. Spitzer                     E-mail: allisonhuebert@quinnemanuel.com
    WINSTON & STRAWN LLP
    200 Park Avenue                     Charles K. Verhoeven
    New York, NY 10166                  David Eiseman
    (212) 294-6700 (telephone)          Linda Brewer
    (212) 294-4700 (facsimile)          QUINN EMANUEL URQUHART &
    E-mail: melkin@winston.com          SULLIVAN, LLP
    E-mail: tlane@winston.com           50 California Street, 22nd Floor
    E-mail: sspitzer@winston.com        San Francisco, CA 94111
                                        (415) 875-6600 (telephone)
    Erin R. Ranahan                     (415) 875-6700 (facsimile)
    WINSTON & STRAWN LLP                E-mail: charlesverhoeven@quinnemanuel.com
    333 S. Grand Avenue                 E-mail: davideiseman@quinnemanuel.com
    Los Angeles, CA 90071               E-mail: lindabrewer@quinnemanuel.com
    (213) 615-1933 (telephone)
    (213) 615-1750 (facsimile)          Todd Anten
    E-mail: eranahan@winston.com        Jessica Rose
                                        QUINN EMANUEL URQUHART &
                                        SULLIVAN, LLP
                                        51 Madison Ave, 22nd floor
                                        New York, NY 10010
                                        (212) 849-7000 (telephone)
                                        (212) 849-7100 (facsimile)
                                        E-mail: toddanten@quinnemanuel.com
                                        E-mail: jessicarose@quinnemanuel.com

                                        Craig D. Joyce
                                        Fairfield and Woods, P.C.
                                        1801 California Street, Suite 2600
                                        Denver, Colorado 80202
                                        (303) 830-2400 (telephone)
                                        (303) 830-1033 (facsimile)
                                        E-mail: cjoyce@fwlaw.com

                                        Counsel for Defendant
                                        Charter Communications, Inc.



                                        3
Case 1:19-cv-00874-RBJ-MEH Document 270 Filed 10/17/20 USDC Colorado Page 5 of 5




                                    CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on October 17, 2020, I caused the foregoing document and all

   supporting materials thereto to be filed electronically with the Clerk of the Court using the

   CM/ECF system, which will send a notice of electronic filing to all counsel of record registered

   with CM/ECF.

                                                              /s/ Andrew Schapiro
                                                                 Andrew Schapiro




                                                    4
